UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 13, 2014 DEBT RESOLVE, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-33110 33-0889197 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1133 Westchester Avenue, Suite S-223 White Plains, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (914) 949-5500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 18, 2014, the Company announced that Raymond A. Conta has joined the Board of Directors effective March 13, 2014. Mr. Conta is a recent investor in the Company. In connection with joining the Board, Mr. Conta was granted 250,000 seven-year options with a closing price as of the end of trading day on March 13, the effective date. Mr. Conta joins the current Board members James Brakke, Chairman, William M. Mooney, Jr., Gary T. Martin and Stanley E. Freimuth. Raymond A. Conta is an entrepreneur in Westchester County, NY. He owns Advanced Billing Services, Inc., a business that he started in 1999. He also owns other affiliated businesses. Mr. Conta serves on the board of The Children’s Hospital Research Foundation located in Westchester County. Mr. Conta has a B.A. degree from Hamilton College in 1992 and a J.D. from Pace University in 1995. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEBT RESOLVE, INC. Date: March 18, 2014 By: /s/ William M. Mooney, Jr. William M. Mooney, Jr. Director and Chair, Nominations Committee 3
